DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
 
Response to Amendment
	Receipt is acknowledged of the amendment filed 8/22/2022. Claims 1, 7 and 12 have been amended. Claims 4-5 and 10-11 have been cancelled. Claims 1-3, 6-9 and 12 are pending and an action is as follows.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maamari et al. US 2019/0356364 (hereinafter Ma).
	Regarding claim 1, Ma teaches a method of reporting a Signal to Interference Noise Ratio (SINR) by a user equipment (UE) in a wireless communication system ([See Ma, Figure 5, Step 549 and ¶133, (As per ¶133, during the BIT Training 529, the UE may embed downlink channel quality information in the “sounding”/SRS- uplink transmission. This uplink transmission from the UE 510 to the Access Node 505, interpreted as the claimed BS, comprises an internal UE specific parameter of the UE, which is further described in ¶133/Lines 1-33 and shown in Figure 5, Step 543 as the internal UE specific parameter comprising the SINR.)]), the method comprising:
	Receiving, from a base station (BS), at least one of (i) first information related to Non Zero Power Channel State Information-Reference Signal (NZP CSI-RS) and/or (ii) second information related to Channel State Information-Interference measurement (CSI-IM) (In Ma Figure 5, the UE 510 during the BIT Training process 529 receives from the Access Node 505/BS “CSI-RS or IMR INFO” 531 and “CSI-RS or IMR  DCI” 537.  It is disclosed in MA that in ¶12,¶107-¶110 and ¶121-¶122 and in Figure 5 depicts that based only on the received NZP CSI-RS (CMR comprising the NZP CSI-RS for both channel and interference measurement) -interpreted by the Examiner as the claimed first information- or only the IMR (related to the NZP CSI-RS and CSI-IM, See ¶110) -interpreted by the Examiner as the claimed first and second information- INFO 531 and  DCI 537 being received in Figure 5.)
	Based on the first information and the second information being received;
		Measuring the SINR based on the CSI-IM; and
		Reporting, to the BS, the SINR;
	Based on only the first information being received;
		Measuring the SINR based on the NZP CSI-RS; and
		Reporting, to the BS, the SINR,
(As already noted above by the Examiner, either the claimed first information, shown as CSI-RS (wherein the CSI-RS of Ma comprises the NZP CSI-RS channel and interference information and does not comprise the CSI-IM) in Figure 5, 531 and 537, is received and processed or the claimed first and second information, shown as IMR (comprising both the NZP CSI-RS and the CSI-IM) in Figure 5, 531 and 537, is received and processed by the receiving UE 510. Subsequently, the UE may separate the received downlink signal into both signal (S) and interference (I) using the filter w and derive a SINR through and estimation process ¶122. That the SINR (Figure 5, 543) may derived by the UE. Additionally, the SINR derived by the UE at 543 of Figure 5 is an UE specific parameter that is internal to the UE and is communicated in Step 549 (SRS) to the Access Node 505 (Base Station) during this embodiment of the BIT Training 529 step of Figure 5 which is explained in ¶133. It is stated that downlink channel quality information, comprising the UE specific parameter of SINR 543 derived by the UE 510, is sent to the BS (Access Node 505) from the UE as information embedded in the uplink transmission (e.g. sounding) as per 549 of Figure 5, which serves as the claimed reporting step for both “based on” instances as claimed related to the first information being received or the first and second information being received.)
wherein the NZP CSI-RS is allocated to 3 Resource Elements (REs) per a Resource Block, and a number of ports used for the NZP-CSI-RS is 1.
(Ma teaches wherein the Channel Measurement Resources (CMR) includes the NZP CSI-RS in ¶110, Lines 24-25. This is also cited above by the Examiner in the rationale applied to the rejection of the first claimed feature after the preamble. Ma repeats this assertion in another prior paragraph, ¶107, Lines 10-12 which conveys that the CMRs may be downlink RSs, such as NZP CSI-RS, that are used by the UE to make measurements of the signals transmitted by the access node to the UE. Ma also recites that the downlink RS (shown as block 533 of Ma, Figure 5 comprising NZP CSI-RS) may be transmitted over one (1) port on dedicated resources in ¶112 (Note the term “dedicate resources”).  Referring to the top of the rationale applied to the rejection of the instant claim feature which recites, “Ma teaches wherein the Channel Measurement Resources (CMR) includes the NZP CSI-RS in ¶110, Lines 24-25”, it is clear that the noted term “dedicated resources” are related to the resources that are indicated to be CMR.  Therefore, Ma thus far has disclosed that the CMR includes, downlink RSs that are NZP CSI-RS which are transmitted over one (1) port. Ma further expresses in ¶109 and Figure 6B that the NZP CSI may be allocated to 3 resource elements (REs) by reciting “…The resources allocated for channel measurement are conveying NZP-CSI RS and… NZP CMRs 655 and 657 may occupy all resource elements of the OFDM symbols or PRBs, or only a subset of it..”

    PNG
    media_image1.png
    444
    289
    media_image1.png
    Greyscale

When viewing the resource elements of Ma, Fig. 6B (shown above) the Examiner notes that there are 2 resource different blocks of 4 resource elements per resource block comprising a first resource block of 4 resource elements in NZP CMR 655 and a second resource block of 4 resource elements in NZP CMR 657. Since Ma, ¶109 teaches that the NZP CMRs, which include the NZP CSI-RS, may occupy all resource elements of the OFDM symbols or physical resource blocks, it is clearly disclosed that the NZP CSI-RS may be allocated to 3 resource elements per resource block and that the NZP CSI-RS are transmitted over one (1) port.) 

	Regarding claim 7, Ma teaches a user equipment (UE) configured to report a Signal to Interference Noise Ratio (SINR) in a wireless communication system ([See Ma, Figure 5 ,Step 549 and ¶133, (As per ¶133, during the BIT Training 529, the UE 510 may embed downlink channel quality information in the “sounding”/SRS- uplink transmission. This uplink transmission from the UE 510 to the Access Node 505, interpreted as the claimed BS, comprises an internal UE specific parameter of the UE, which is further described in ¶133/Lines 1-33 and shown in Figure 5, Step 543 as the internal UE specific parameter comprising the SINR.)]), the UE comprising:
 at least one transceiver (RX539/TX547 and Transceiver 1002 [Ma, Figures 5 and Figure 10A ¶181-¶183]); 
at least one processor (processing unit 1000 [Ma, Figures 5 and Figure 10A ¶181-¶183]); and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Memory 1008 storing instructions coupled to Processing unit 1000 for implementation of various processing operations [Ma, Figures 5 and Figure 10A ¶181-¶185]), perform operations comprising:
Receiving, via the at least one transceiver from a base station (BS), at least one of (i) first information related to Non Zero Power Channel State Information-Reference Signal (NZP CSI-RS) and/or (ii) second information related to Channel State Information-Interference measurement (CSI-IM) (In Ma Figure 5, the UE 510 during the BIT Training process 529 receives from the Access Node 505/BS “CSI-RS or IMR INFO” 531 and “CSI-RS or IMR  DCI” 537.  It is disclosed in MA that in ¶12,¶107-¶110 and ¶121-¶122 and in Figure 5 depicts that based only on the received NZP CSI-RS (CMR comprising the NZP CSI-RS for both channel and interference measurement) -interpreted by the Examiner as the claimed first information- or only the IMR (related to the NZP CSI-RS and CSI-IM, See ¶110) -interpreted by the Examiner as the claimed first and second information- INFO 531 and  DCI 537 being received in Figure 5.)
	Based on the first information and the second information being received;
		Measuring the SINR based on the CSI-IM; and
		Reporting, to the BS, the SINR;
	Based on only the first information being received;
		Measuring the SINR based on the NZP CSI-RS; and
		Reporting, to the BS, the SINR.
(As already noted above by the Examiner, either the claimed first information, shown as CSI-RS (wherein the CSI-RS of Ma comprises the NZP CSI-RS channel and interference information and does not comprise the CSI-IM) in Figure 5, 531 and 537, is received and processed or the claimed first and second information, shown as IMR (comprising both the NZP CSI-RS and the CSI-IM) in Figure 5, 531 and 537, is received and processed by the receiving UE 510. Subsequently, the UE may separate the received downlink signal into both signal (S) and interference (I) using the filter w and derive a SINR through and estimation process ¶122. That the SINR (Figure 5, 543) may derived by the UE. Additionally, the SINR derived by the UE at 543 of Figure 5 is an UE specific parameter that is internal to the UE and is communicated in Step 549 (SRS) to the Access Node 505 (Base Station) during this embodiment of the BIT Training 529 step of Figure 5 which is explained in ¶133. It is stated that downlink channel quality information, comprising the UE specific parameter of SINR 543 derived by the UE 510, is sent to the BS (Access Node 505) from the UE as information embedded in the uplink transmission (e.g. sounding) as per 549 of Figure 5, which serves as the claimed reporting step for both “based on” instances as claimed related to the first information being received or the first and second information being received.)
wherein the NZP CSI-RS is allocated to 3 Resource Elements (REs) per a Resource Block, and a number of ports used for the NZP-CSI-RS is 1.
(Ma teaches wherein the Channel Measurement Resources (CMR) includes the NZP CSI-RS in ¶110, Lines 24-25. This is also cited above by the Examiner in the rationale applied to the rejection of the first claimed feature after the preamble. Ma repeats this assertion in another prior paragraph, ¶107, Lines 10-12 which conveys that the CMRs may be downlink RSs, such as NZP CSI-RS, that are used by the UE to make measurements of the signals transmitted by the access node to the UE. Ma also recites that the downlink RS (shown as block 533 of Ma, Figure 5 comprising NZP CSI-RS) may be transmitted over one (1) port on dedicated resources in ¶112 (Note the term “dedicate resources”).  Referring to the top of the rationale applied to the rejection of the instant claim feature which recites, “Ma teaches wherein the Channel Measurement Resources (CMR) includes the NZP CSI-RS in ¶110, Lines 24-25”, it is clear that the noted term “dedicated resources” are related to the resources that are indicated to be CMR.  Therefore, Ma thus far has disclosed that the CMR includes, downlink RSs that are NZP CSI-RS which are transmitted over one (1) port. Ma further expresses in ¶109 and Figure 6B that the NZP CSI may be allocated to 3 resource elements (REs) by reciting “…The resources allocated for channel measurement are conveying NZP-CSI RS and… NZP CMRs 655 and 657 may occupy all resource elements of the OFDM symbols or PRBs, or only a subset of it..”

    PNG
    media_image1.png
    444
    289
    media_image1.png
    Greyscale

When viewing the resource elements of Ma, Fig. 6B (shown above) the Examiner notes that there are 2 resource different blocks of 4 resource elements per resource block comprising a first resource block of 4 resource elements in NZP CMR 655 and a second resource block of 4 resource elements in NZP CMR 657. Since Ma, ¶109 teaches that the NZP CMRs, which include the NZP CSI-RS, may occupy all resource elements of the OFDM symbols or physical resource blocks, it is clearly disclosed that the NZP CSI-RS may be allocated to 3 resource elements per resource block and that the NZP CSI-RS are transmitted over one (1) port.) 

	Regarding claim 12, Ma teaches an apparatus configured to report a Signal to Interference Noise Ratio (SINR) in a wireless communication system ([See Ma, Figure 5, Step 549 and ¶133, (As per ¶133, during the BIT Training 529, the UE 510 may embed downlink channel quality information in the “sounding”/SRS- uplink transmission. This uplink transmission from the UE 510 to the Access Node 505, interpreted as the claimed BS, comprises an internal UE specific parameter of the UE, which is further described in ¶133/Lines 1-33 and shown in Figure 5, Step 543 as the internal UE specific parameter comprising the SINR.)]), the apparatus comprising:
at least one processor (processing unit 1000 [Ma, Figures 5 and Figure 10A ¶181-¶183]); and 
at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed by the at least one processor (Memory 1008 storing instructions coupled to Processing unit 1000 for implementation of various processing operations [Ma, Figures 5 and Figure 10A ¶181-¶185]), perform operations comprising:
Receiving, from a base station (BS), at least one of (i) first information related to Non Zero Power Channel State Information-Reference Signal (NZP CSI-RS) and/or (ii) second information related to Channel State Information-Interference measurement (CSI-IM) (In Ma Figure 5, the UE 510 during the BIT Training process 529 receives from the Access Node 505/BS “CSI-RS or IMR INFO” 531 and “CSI-RS or IMR  DCI” 537.  It is disclosed in MA that in ¶12,¶107-¶110 and ¶121-¶122 and in Figure 5 depicts that based only on the received NZP CSI-RS (CMR comprising the NZP CSI-RS for both channel and interference measurement) -interpreted by the Examiner as the claimed first information- or only the IMR (related to the NZP CSI-RS and CSI-IM, See ¶110) -interpreted by the Examiner as the claimed first and second information- INFO 531 and  DCI 537 being received in Figure 5.)
	Based on the first information and the second information being received;
		Measuring the SINR based on the CSI-IM; and
		Reporting, to the BS, the SINR;
	Based on only the first information being received;
		Measuring the SINR based on the NZP CSI-RS; and
		Reporting, to the BS, the SINR.
(As already noted above by the Examiner, either the claimed first information, shown as CSI-RS (wherein the CSI-RS of Ma comprises the NZP CSI-RS channel and interference information and does not comprise the CSI-IM) in Figure 5, 531 and 537, is received and processed or the claimed first and second information, shown as IMR (comprising both the NZP CSI-RS and the CSI-IM) in Figure 5, 531 and 537, is received and processed by the receiving UE 510. Subsequently, the UE may separate the received downlink signal into both signal (S) and interference (I) using the filter w and derive a SINR through and estimation process ¶122. That the SINR (Figure 5, 543) may derived by the UE. Additionally, the SINR derived by the UE at 543 of Figure 5 is an UE specific parameter that is internal to the UE and is communicated in Step 549 (SRS) to the Access Node 505 (Base Station) during this embodiment of the BIT Training 529 step of Figure 5 which is explained in ¶133. It is stated that downlink channel quality information, comprising the UE specific parameter of SINR 543 derived by the UE 510, is sent to the BS (Access Node 505) from the UE as information embedded in the uplink transmission (e.g. sounding) as per 549 of Figure 5, which serves as the claimed reporting step for both “based on” instances as claimed related to the first information being received or the first and second information being received.)
wherein the NZP CSI-RS is allocated to 3 Resource Elements (REs) per a Resource Block, and a number of ports used for the NZP-CSI-RS is 1.
(Ma teaches wherein the Channel Measurement Resources (CMR) includes the NZP CSI-RS in ¶110, Lines 24-25. This is also cited above by the Examiner in the rationale applied to the rejection of the first claimed feature after the preamble. Ma repeats this assertion in another prior paragraph, ¶107, Lines 10-12 which conveys that the CMRs may be downlink RSs, such as NZP CSI-RS, that are used by the UE to make measurements of the signals transmitted by the access node to the UE. Ma also recites that the downlink RS (shown as block 533 of Ma, Figure 5 comprising NZP CSI-RS) may be transmitted over one (1) port on dedicated resources in ¶112 (Note the term “dedicate resources”).  Referring to the top of the rationale applied to the rejection of the instant claim feature which recites, “Ma teaches wherein the Channel Measurement Resources (CMR) includes the NZP CSI-RS in ¶110, Lines 24-25”, it is clear that the noted term “dedicated resources” are related to the resources that are indicated to be CMR.  Therefore, Ma thus far has disclosed that the CMR includes, downlink RSs that are NZP CSI-RS which are transmitted over one (1) port. Ma further expresses in ¶109 and Figure 6B that the NZP CSI may be allocated to 3 resource elements (REs) by reciting “…The resources allocated for channel measurement are conveying NZP-CSI RS and… NZP CMRs 655 and 657 may occupy all resource elements of the OFDM symbols or PRBs, or only a subset of it..”

    PNG
    media_image1.png
    444
    289
    media_image1.png
    Greyscale

When viewing the resource elements of Ma, Fig. 6B (shown above) the Examiner notes that there are 2 resource different blocks of 4 resource elements per resource block comprising a first resource block of 4 resource elements in NZP CMR 655 and a second resource block of 4 resource elements in NZP CMR 657. Since Ma, ¶109 teaches that the NZP CMRs, which include the NZP CSI-RS, may occupy all resource elements of the OFDM symbols or physical resource blocks, it is clearly disclosed that the NZP CSI-RS may be allocated to 3 resource elements per resource block and that the NZP CSI-RS are transmitted over one (1) port.)

Regarding claim 2, Ma teaches the method of claim 1, wherein the at least one of the first information and/or the second information is received via higher layer signaling. (Since the UE receives CSI-RS (the first information) or IMR (comprising the first and second information) INFO, RRC, DCI 531/537) [Ma, Figure 5, Steps 531 and 537, ¶105-¶108 (RRC/higher layer signaling) and ¶122])

	Regarding claim 3, Ma teaches the method of claim 1, wherein the at least one of the first information and/or the second information further includes information related to reporting of the SINR (The CSI-RS and the IMR being the first and the first information and the first & second information respectively comprise information related to reporting of the SINR as these signals may both be received at step 539 by the UE 510 and processed by the UE during the BIT Training 529 process for separation via the step 541 and applied to process 543 to produce the SINR which is a UE specific parameter which is reported to the Access Node 505 via sounding SRS 549, interpreted as the Base station/BS based on the information obtained from the signals [Ma, Figure 5, ¶133]).

	Regarding claim 6, Ma teaches the method of claim 1, wherein the SINR is a SINR for Layer 1 [Ma, the SINR which is reported by the UE 510 to the Access Point 505 for the channel quality report as an embedded UE specific parameter in the sounding (SRS 549) is for Layer 1 ¶133].

Regarding claim 8, Ma teaches the UE of claim 7, wherein the at least one of the first information and/or the second information is received via higher layer signaling. (Since the UE receives CSI-RS (the first information) or IMR (comprising the first and second information) INFO, RRC, DCI 531/537) [Ma, Figure 5, Steps 531 and 537, ¶105-¶108 (RRC/higher layer signaling) and ¶122])

	Regarding claim 9, Ma teaches the UE of claim 7, wherein the at least one of the first information and/or the second information further includes information related to reporting of the SINR (The CSI-RS and the IMR being the first and the first information and the first & second information respectively comprise information related to reporting of the SINR as these signals may both be received at step 539 by the UE 510 and processed by the UE during the BIT Training 529 process for separation via the step 541 and applied to process 543 to produce the SINR which is a UE specific parameter which is reported to the Access Node 505 via sounding SRS 549, interpreted as the Base station/BS based on the information obtained from the signals [Ma, Figure 5, ¶133]).

Response to Arguments
Applicant's arguments filed 8/22/2022 have been fully considered but they are not persuasive.

The Applicant Argues, “In particular, in the latter scenario where only the first information is received, the NZP CSI-RS is allocated to 3 REs per RB, and a number of ports used for the NZP CSI-RS is equal to 1.
The Examiner disagrees, this recitation of the claimed features provided by the Applicant omits various intervening claimed features. The “scenario where only the first information is received” is somewhat disconnected from “the NZP CSI-RS is allocated to 3 REs per RB, and a number of ports used for the NZP CSI-RS is equal to 1.” It appears that the Applicant is trying to suggest that scenario wherein “the NZP CSI-RS is allocated to 3 REs per RB, and a number of ports used for the NZP CSI-RS is equal to 1.” is included in the first information received. This is not the case when the claims in their current form are considered. The Examiner further notes, even if this feature (wherein the information comprises the NZP CSI-RS resource and port allocation) were to be amended into the claims an anticipation rejection would possibly still apply depending on whether additional features from the specification were also claimed. 
     
The Applicant Argues, “As described in the instant Specification, implementations of these features can provide various technical advantages. For example, in some implementations, by configuring the NZP CSI- RS with 3 REs per RB, this can provide sufficient samples in the frequency domain to enable accurate channel estimation without wasting resources (e.g., a density less than 3 REs per RB could risk not acquiring sufficiently accurate channel estimation, while a density exceeding 3 REs per RB could risk using extraneous resources for estimation). Moreover, by mapping the NZP CSI- RS resources (having a density of 3 REs per RB) to single antenna port, the channel estimation can be performed using a single beam or a single spatial filter (based on the single antenna port), thus helping to ensure accurate channel estimation. By contrast, if multiple antenna ports are used for channel estimation of NZP CSI-RS resources, then the different beam directions or spatial filters during channel estimation can hinder accurate channel estimation. Maamari fails to disclose or suggest all of these features.”
The Examiner agrees, that at least some of these features are found in the Applicant’s Specification and because it is not found in the claims the rejection is maintained in its current form because the Examiner’s applied rationale forming the basis of the rejection based on the disclosure of Ma is appropriate. 
The Examiner does not agree with the Applicant’s assertion that Ma “… fails to disclose or suggest all of these features.” Since these features found only in the Specification are not completely claimed, they are not the issue of the current or any prior rejections and therefore the Examiner cannot agree. The focus of this response is only on the claimed features. The Applicant is welcome to make additional amendments to clarify the claims by bringing features from the Specification as filed into the claims for further consideration.

The Applicant argues, “However, Maamari fails to disclose that in a scenario where the UE receives only first information related to NZP CSI-RS, the NZP CSI-RS is allocated to three Resource Elements (REs) per a Resource Block (RB), and also that a number of ports used for the NZP CSI-RS is equal to one, as described in amended claim 1.
For example, Maamari fails to disclose a specific number of REs per RB that are used for Maamari’s NZP CMRs, much less that the specific number of three REs per RB should be used. Furthermore, Maamari fails to disclose a specific number of ports that are used for Maamari’s NZP CMRs, much less that a single port should be used, as described in amended claim 1.”
The Examiner does not agree for the same reasons expressed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONNIE V SWEET/Primary Examiner, Art Unit 2467